Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-8 are all the claims.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to an Fc-binding protein comprising at least amino acid residues at positions 33 to 208 of the amino acid sequence set forth in SEQ ID NO: 5, wherein among the amino acid residues at positions 33 to 208, at least valine at position 192 is amino acid- substituted by phenylalanine.
Group II, claim(s) 3-6, drawn to a method for separating an antibody; method for monitoring culture progress of an antibody-producing cell and/or a produced antibody.
Group III, claim(s) 7-8, drawn to a method for monitoring time-dependent changes in a sugar chain structure pattern of an antibody.

3.	Claims 1-8 lack unity of invention because even though the inventions of these groups require the technical feature of the Fc substituted residue V192F, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bolton et al (USPN 10221210 / US20130084648/13/554,501).  Bolton teaches a method for separating polypeptide glycoforms in a load fluid, the method being characterized by including a step for preparing a medium containing immunoglobulin Fc receptors, a step for bringing the medium and the load fluid containing polypeptides into contact with each other under conditions in which the polypeptides bind to the immunoglobulin Fc receptors, a step for bringing the medium and an eluting solution into contact with each other under conditions in which the bound polypeptides elute from the medium, and a step for recovering the bound polypeptides that elute from the medium, thereby obtaining the eluate. Bolton also indicates that FcyRIIIaF176 is employed as the Fc receptors, the polypeptides contain antibodies, and are produced in mammalian animal cells, fungal cells, and insect cells. In addition, Bolton indicates: that the medium containing the Fc receptors are loaded in a column in a state of being coupled with immobilizing carriers; that, specifically, the FcyRIIIa consisting of SEQ ID NO: 14 was immobilized and loaded in a column; and that antibodies were separated by using said column and a glycan profile was quantified (particularly, see the claims, paragraphs [0007], [0008], [0025], [0034], [0039], [0040], [0052]-[0057], [0086], [0087], SEQ ID NO: 1, and SEQ ID NO: 14). Here, the rd to 208th amino-acid residues in the amino-acid sequence of SEQ ID NO: 5 in the invention of the present application, valine at the 192th position is substituted with phenylalanine, and additional substitutions have occurred at several amino-acid residues.
	The instant specification teaches at [0007]: 
    PNG
    media_image1.png
    219
    529
    media_image1.png
    Greyscale

	Bolton claims the method (Claims 1-52) to motivate the exchange of a V->F or F->V in the Fc region for purposes of improving antibody separation of glycosylated antibodies.
	 
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Election of Species
6.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(a) an Fc-binding protein in which among amino acid residues at positions 33 to 208 of the amino acid sequence set forth in SEQ ID NO: 5, valine at position 192 is amino acid- substituted by phenylalanine; 
(b) an Fc-binding protein in which among amino acid residues at positions 33 to 208 of the amino acid sequence set forth in SEQ ID NO: 5, valine at position 192 is amino acid- substituted by phenylalanine, and which further comprises an amino acid residue having a substitution, deletion, insertion, or addition of one or more amino acids, and which has antibody- binding activity; and 
(c) an Fc-binding protein which has 80% or more homology to an amino acid sequence comprising amino acid residues from glycine at position 33 to glutamine at position 208 of the amino acid sequence set forth in SEQ ID NO: 4, in which valine at position 192 is amino acid-substituted by phenylalanine, and which has antibody-binding activity.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the structure/function correlation for the number and kinds of changes encompassed by each of (b) and (c) is not defined in the specification to the extent any changes are predictable insofar as the effect on antibody separation and the glycosylation of those antibodies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643